UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7830



RAYMOND CHARLES CREASON,

                                             Petitioner - Appellant,

          versus


M. W. YORK, Superintendent,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. N. Carlton Tilley, Jr., Chief
District Judge. (CA-01-586)


Submitted:   February 21, 2002               Decided:   March 5, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Raymond Charles Creason, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Raymond Charles Creason seeks to appeal the district court’s

order dismissing his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2001).   Creason’s case was referred to a magistrate

judge pursuant to 28 U.S.C. § 636(b)(1)(B) (1994).    The magistrate

judge recommended that relief be denied and advised Creason that

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.   Despite this warning, Creason failed to object to

the magistrate judge’s recommendation.

     The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.    See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v.

Arn, 474 U.S. 140 (1985).   Creason has waived appellate review by

failing to file objections after receiving proper notice.        We

accordingly deny Creason’s motion to proceed in forma pauperis,

deny his motion for a certificate of appealability, and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED


                                 2